Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Stephen J. Markman     Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Joan L. Larsen
                                                                                       Kurtis T. Wilder
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Kathryn L. Loomis



                                             PEOPLE v FRANKLIN

             Docket No. 152840.         Argued on application for leave to appeal January 12, 2017.
       Decided May 12, 2017.

               Darius L. Franklin was charged in the Wayne Circuit Court with possession with intent to
       deliver marijuana, MCL 333.7401(2)(d)(iii), carrying a firearm during the commission of a
       felony, MCL 750.224f, and being a felon in possession of a firearm, MCL 750.227b(1). The
       charges against defendant arose after police officers found a handgun and 350 grams of
       marijuana in defendant’s home during the execution of a search warrant. The search warrant was
       issued on the basis of an affidavit stating that the affiant, a police officer, received information
       from an unregistered confidential informant (CI) that significant drug trafficking was taking
       place at defendant’s home. According to the affiant’s sworn affidavit, he surveilled defendant’s
       home and observed five unknown individuals approach the home within a 30-minute time span.
       The affiant further averred that a young man let the individuals into defendant’s home and that
       each individual was inside defendant’s home for less than one minute. The magistrate found that
       there was probable cause to believe that illegal drugs would be found in defendant’s home and
       issued the search warrant. Before trial, defendant moved to quash the search warrant and for a
       hearing under Franks v Delaware, 438 U.S. 154 (1978), to challenge the veracity of the affidavit
       on which the warrant was based. The court, Bruce U. Morrow, J., denied defendant’s motion to
       quash the warrant, concluding that the information in the affidavit, if taken as true, supported the
       magistrate’s finding of probable cause. Notwithstanding this conclusion, the court expressed
       concern regarding the veracity of the information provided to the affiant by the unregistered CI
       and granted defendant’s motion for a Franks hearing. Ultimately the court found the information
       in the affidavit not credible and the affidavit insufficient to support the warrant. According to
       the court, the affiant acted with reckless disregard for the truth by including an unregistered CI’s
       information in the affidavit without confirming or corroborating it and without providing
       evidence, in accordance with MCL 780.653, that the CI had personal knowledge of the
       information given to the affiant. The court granted defendant’s motion to suppress and
       dismissed all charges against defendant. The prosecution appealed, and the Court of Appeals,
       FORT HOOD, P.J., and CAVANAGH and K. F. KELLY, JJ., reversed the trial court’s order
       dismissing the charges against defendant in an unpublished per curiam opinion issued
       October 20, 2015. The Court of Appeals held that the trial court abused its discretion by holding
       an evidentiary hearing because defendant had failed to make the substantial preliminary showing
       required under Franks to merit a hearing. Defendant sought leave to appeal, and the Supreme
Court ordered and heard oral argument on whether to grant the application or take other
peremptory action. 499 Mich. 886 (2016).

       In a unanimous opinion by Chief Justice MARKMAN, the Supreme Court held:

        The United States and Michigan Constitutions, US Const, Am IV and Const 1963, art 1,
§ 11, prohibit the issuance of a warrant to search any place or seize any person or property
without probable cause supported by oath or affirmation. Under certain circumstances, a
criminal defendant has a constitutional right to a Franks hearing—an evidentiary hearing to
review the veracity of an affidavit on which a search warrant is based and determine whether the
affidavit is sufficient to support a magistrate’s conclusion that probable cause existed to believe
that evidence of a crime would be found in a particular place. A trial court must hold a Franks
hearing at a defendant’s request whenever the defendant’s offered evidence constitutes a
substantial preliminary showing that the affiant made a false statement—knowingly and
intentionally, or with reckless disregard for the truth—and the false statement was necessary to
the finding of probable cause required to issue the warrant. Franks governs whether the Fourth
Amendment demands that an evidentiary hearing be held; that is, Franks concerns when a trial
court may not deny a defendant an evidentiary hearing. However, nothing prevents a trial court
from holding a hearing to examine the veracity of a warrant affidavit even without a substantial
preliminary showing by a defendant. Given the absence of any identified prohibition in the
federal Constitution or federal law and the latitude that Michigan trial courts generally have
regarding motion practice and evidentiary hearings, a trial court may exercise its discretion and
hold an evidentiary hearing to review the veracity of an affidavit and determine whether a search
warrant was supported by probable cause. A trial court’s decision to hold an evidentiary hearing
is reviewed for an abuse of discretion. In this case, the trial court did not abuse its discretion by
granting defendant’s motion for a hearing, and the prosecution did not challenge the trial court’s
ruling following the hearing—that the warrant was not supported by probable cause.
Accordingly, the trial court order dismissing the charges against defendant was reinstated.

       Reversed.

       Justice WILDER took no part in the decision of this case.




                                     ©2017 State of Michigan
                                                                              Michigan Supreme Court
                                                                                    Lansing, Michigan




OPINION
                                                       Chief Justice:           Justices:
                                                       Stephen J. Markman       Brian K. Zahra
                                                                                Bridget M. McCormack
                                                                                David F. Viviano
                                                                                Richard H. Bernstein
                                                                                Joan L. Larsen
                                                                                Kurtis T. Wilder

                                                                        FILED May 12, 2017

                             STATE OF MICHIGAN

                                    SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                No. 152840

DARIUS LAMARR FRANKLIN,

              Defendant-Appellant.


BEFORE THE ENTIRE BENCH (except WILDER, J.)

MARKMAN, C.J.
       This case concerns whether a trial court in its discretion may hold an evidentiary

hearing to collaterally review a magistrate’s finding of probable cause on the basis of a

defendant’s challenge to the veracity of a warrant affidavit in light of the United States

Supreme Court’s holding in Franks v Delaware, 438 U.S. 154; 98 S. Ct. 2674; 57 L. Ed. 2d
667 (1978). Franks held that “where the defendant makes a substantial preliminary

showing that a false statement knowingly and intentionally, or with reckless disregard for

the truth, was included by the affiant in the warrant affidavit, and . . . the allegedly false
statement is necessary to the finding of probable cause, the Fourth Amendment requires

that a hearing be held at the defendant’s request.” Id. at 155-156. The Court of Appeals

interpreted Franks as barring a trial court from granting a defendant an evidentiary

hearing to challenge the veracity of a search warrant affidavit following the warrant’s

execution “unless the defendant makes ‘[the] substantial preliminary showing’ ” as set

forth in Franks. People v Franklin, unpublished per curiam opinion of the Court of

Appeals, issued October 20, 2015 (Docket No. 322655), p 2 (emphasis added), quoting

Franks, 438 U.S. at 155-156. We reverse the judgment of the Court of Appeals, and we

hold that Franks controls the circumstances under which “the Fourth Amendment

requires that a hearing be held at the defendant’s request,” Franks, 438 U.S. at 156, but

Franks does not bar a trial court from exercising its discretion to grant evidentiary

hearings concerning the veracity of search warrant affidavits under other circumstances.

(Emphasis added.) Because the prosecutor did not appeal the trial court’s conclusion that

the warrant affidavit was not supported by probable cause, the only issue before the Court

is whether the trial court abused its discretion by holding the evidentiary hearing. We

reverse the judgment of the Court of Appeals and conclude that the trial court did not

abuse its discretion when it granted defendant’s motion for an evidentiary hearing.

                               I. FACTS AND HISTORY

       On March 21, 2014, Police Officer Lynn Moore signed an affidavit in support of a

search warrant for defendant Darius Franklin’s house, alleging illegal drug activity based

on both Moore’s own surveillance earlier that day and information from a confidential

informant (CI). The affidavit stated in relevant part:




                                             2
             3.) On 03/11/2014, Affiant was contacted by an unregistered
      confidential informant, whom Affiant has used numerous time[s] prior,
      advising Affiant on the location of [address omitted] being involved in a
      high amount of marijuana trafficking. Affiant has used this informant
      numerous (over 10 times) in the past resulting in confiscations of narcotics,
      weapons and multiple felony arrests.

             4.) Upon Affiant researching the Narcotics Complaint Data Base,
      Affiant found no open Narcotics Complaints stemming from this location.

             5.) On 03/21/2014 Affiant set up a surveillance operation on the
      above location mentioned. At this time Affiant observed 5 unknown
      individuals within a (30) minute period walk up to the above described
      location front main entry door. These unknown individuals were then met
      by the above mentioned seller from inside of the above location by opening
      the front main entry door and security gate. After a brief conversation with
      each unknown individual, the above mentioned seller would then let these
      individuals inside of the location. The above mentioned individuals would
      then exit the location and walk off in different directions. Each transaction
      took less than (1) minute to complete. Upon the last individual leaving the
      area Affiant engaged this person in conversation. Affiant questioned if the
      above location was open for sales of marijuana. Unknown individual then
      stated “Yah, they up right now just go to the front door and they will hook
      you up”. Unknown individual then walked away. Affiant ended
      surveillance operation.[1]

The proposed search warrant described the alleged seller as a 25- to 27-year-old black

male. After reviewing the affidavit, the magistrate determined that there was probable

cause to believe that defendant’s home contained illegal drugs, and the magistrate issued

a search warrant. During the subsequent search of defendant’s home, the police found a

handgun and two bags of marijuana (about 350 grams in total), but they did not find a

scale, baggies, or packaging equipment. Defendant was the only person home. He was

charged with possession with intent to deliver marijuana, MCL 333.7401(2)(d)(iii),

1
  We have omitted the street address of defendant’s house from where it appeared in
several spots in the quoted affidavit.



                                           3
carrying a firearm during the commission of a felony, MCL 750.224f, and being a felon

in possession of a firearm, MCL 750.227b(1).

       Before trial, defendant moved for an evidentiary hearing pursuant to Franks, 438
U.S. 154, to quash the search warrant, and to suppress the evidence seized. Under Franks,

a defendant is constitutionally entitled to an evidentiary hearing to attack the veracity of a

warrant affidavit when the defendant offers a “substantial preliminary showing” that the

affiant allegedly acted with “deliberate falsehood or [with] reckless disregard for the

truth . . . .” Id. at 171. Defendant’s offer of proof in this case consisted of his own

affidavit stating that his front door had a locked security gate that required a key and had

not been used in approximately six months. 2

       At the hearing held on defendant’s motion for a Franks hearing, the trial court

denied defendant’s motion to quash the search warrant, concluding that the information

in Paragraph 5 was sufficient to demonstrate probable cause; the court nonetheless

granted the motion to hold a Franks hearing. The court opined that the affiant had failed

to supply sufficient information to demonstrate that the CI was credible.             At the


2
  On the day of defendant’s motion for a Franks hearing, he faxed his own affidavit to the
court to be attached to his motion. Whether the trial court reviewed the affidavit before
making its ruling is unclear. In defendant’s application for leave to appeal in this Court,
he asserted that the trial court possessed his affidavit, an affidavit from his neighbor, and
photographs of the front entrance to defendant’s home before the court granted
defendant’s motion. The prosecutor moved under MCR 2.115(B) to strike defendant’s
application for leave to appeal, alleging breaches of MCR 7.212(C)(6) and MCR
7.305(A)(1)(d) for failure to accurately portray the facts of the case. We are not
convinced that any misrepresentations defendant may have made of the record were
intentional, and the misrepresentations have not influenced this Court’s evaluation. We
therefore deny the prosecutor’s motion to strike.



                                              4
conclusion of the motion hearing the court ordered the prosecutor to provide more

detailed information in preparation for the Franks hearing regarding the CI, including “all

the times [the] affiant has used this unregistered [CI] on search warrants and . . . whatever

field notes that are used so that this Court can be assured that the unregistered [CI] is the

same one.” The prosecutor objected to the Franks hearing, arguing that defendant had

not made the requisite showing to merit the hearing.

       At the evidentiary hearing, the affiant testified that he generally does not keep logs

or records of his unnamed and unregistered informants and that he pays them an

undisclosed amount of money from his personal funds.              In addition, the affiant

acknowledged that he never witnessed an exchange of money or drugs at defendant’s

house despite referring in his affidavit to a “seller” and “transactions.” Defendant also

provided photographs of the front of his house taken from the vantage point of his next

door neighbor’s house, and his neighbor testified that visitors did not frequently come

and go from defendant’s home at short intervals and that she never saw anyone “go in

and out” of his front door. Defendant testified that there is a locked steel gate in front of

his front door and that no one uses his front door. He further testified that he was 41

years old, lived alone, and that no young man had ever stayed in his home.

       Following the hearing, the trial court granted defendant’s motion to suppress,

finding that the information in support of the affidavit for the search warrant was not

credible.   More specifically, the court found that there was no evidence that the

unregistered CI had provided information from his personal knowledge. The trial court

concluded that the affiant had acted with “reckless disregard for the truth” when he

included the CI’s information in his affidavit without confirming its reliability or


                                             5
otherwise corroborating it.   The trial court ultimately dismissed all charges against

defendant.

      The prosecutor appealed, and the Court of Appeals reversed, holding that the trial

court abused its discretion by ordering an evidentiary hearing when defendant had failed

to make an adequate showing under the standard set out in Franks, 438 U.S. at 155-156,

that is, a substantial preliminary showing that a hearing was necessary. Franklin, unpub

op at 4. The prosecutor did not appeal the suppression order issued at the conclusion of

the evidentiary hearing. Rather, she argued only that the decision to hold an evidentiary

hearing regarding the warrant affidavit constituted an abuse of discretion. Consequently,

the Court of Appeals reversed the trial court’s order dismissing the charges but did not

address the substance of the trial court’s decision concerning defendant’s motion to

suppress. Id. Defendant then appealed in this Court, and we directed that oral argument

be heard on defendant’s application for leave to appeal. People v Franklin, 499 Mich.
886 (2016). Having heard oral argument on January 12, 2017, in lieu of granting leave to

appeal, we reverse the judgment of the Court of Appeals.

                              II. STANDARD OF REVIEW

      “A trial court’s decision to hold an evidentiary hearing is generally reviewed for

an abuse of discretion.” People v Danto, 294 Mich. App. 596, 613; 822 NW2d 600

(2011). An abuse of discretion occurs when a trial court’s decision “falls outside the

range of reasonable and principled outcomes.” People v Duncan, 494 Mich. 713, 723;

835 NW2d 399 (2013). “A trial court necessarily abuses its discretion when it makes an

error of law.” Pirgu v United Servs Auto Ass’n, 499 Mich. 269, 274; 884 NW2d 257




                                           6
(2016). The facts supporting the grant or denial of an evidentiary hearing are reviewed

for clear error, and the application of the law to those facts is reviewed de novo. People v

Martin, 271 Mich. App. 280, 309; 721 NW2d 815 (2006), aff’d 482 Mich. 851 (2008). A

trial court’s factual finding “is clearly erroneous if the reviewing court is left with a

definite and firm conviction that the trial court made a mistake.” People v Bylsma, 493
Mich. 17, 26; 825 NW2d 543 (2012) (quotation marks and citation omitted).

                                     III. ANALYSIS

       “[N]o Warrants shall issue, but upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be searched, and the persons or

things to be seized.” US Const, Am IV. Similarly, the Michigan Constitution provides,

“No warrant to search any place or to seize any person or things shall issue without

describing them, nor without probable cause, supported by oath or affirmation.” Const

1963, art 1, § 11. 3

       A magistrate shall only issue a search warrant when he or she finds that “there is a

fair probability that contraband or evidence of a crime will be found in a particular

place.” Illinois v Gates, 462 U.S. 213, 238; 103 S. Ct. 2317; 76 L. Ed. 2d 527 (1983). A

magistrate’s finding of probable cause and decision to issue a search warrant are

reviewed to ensure that the magistrate possessed a “ ‘substantial basis for . . .


3
  “[T]his Court need not interpret a provision of our Constitution in the same manner as a
similar or identical federal constitutional provision . . . .” People v Tanner, 496 Mich.
199, 256; 853 NW2d 653 (2014). However, neither party argues that the Michigan
Constitution should be interpreted differently from the federal Constitution in the present
context.



                                             7
conclud[ing]’ that a search would uncover evidence of wrongdoing . . . .” Id. at 236

(citation omitted; alteration in original). A magistrate’s finding of probable cause and his

or her decision to issue a search warrant should be given great deference and only

disturbed in limited circumstances. People v Keller, 479 Mich. 467, 474; 739 NW2d 505

(2007); Johnson v United States, 333 U.S. 10, 14-15; 68 S. Ct. 367; 92 L. Ed. 436 (1948)

(“There are exceptional circumstances in which, on balancing the need for effective law

enforcement against the right of privacy, it may be contended that a magistrate’s warrant

for search may be dispensed with.”). Judicial deference to a magistrate’s issuance of a

warrant is a legal principle found throughout United States Supreme Court caselaw

intended to emphasize the magistrate’s role as an independent judicial officer and to

encourage law enforcement officers to secure warrants. See Gates, 462 U.S. at 236

(“[A]fter-the-fact scrutiny by courts of the sufficiency of an affidavit should not take the

form of de novo review. A magistrate’s ‘determination of probable cause should be paid

great deference by reviewing courts.’ ”) (citation omitted); United States v Ventresca, 380
U.S. 102, 108; 85 S. Ct. 741; 13 L. Ed. 2d 684 (1965) (“A grudging or negative attitude by

reviewing courts toward warrants will tend to discourage police officers from submitting

their evidence to a judicial officer before acting.”).

       Over time, however, the United States Supreme Court has established exceptions

to this general rule; that is, it has identified “exceptional circumstances” in which a

magistrate’s warrant for search may be “dispensed with” upon review by the trial court.

Johnson, 333 U.S. at 14-15. For example, a warrant affidavit may be defective if it was

insufficient. Nathanson v United States, 290 U.S. 41, 46; 54 S. Ct. 11; 78 L. Ed. 159 (1933)

(holding that a warrant cannot be supported by “a mere affirmation of suspicion and


                                               8
belief without any statement of adequate supporting facts”). 4 The instant case concerns

another circumstance in which an affidavit may be deemed defective upon review by a

trial court. In particular, it concerns when a warrant affidavit may be challenged in the

manner established by the United States Supreme Court in Franks, 438 U.S. 154.

                               A. FRANKS v DELAWARE

       Franks, 438 U.S. at 155-156, concerned whether an individual may be

constitutionally entitled to challenge the veracity of a warrant affidavit after the warrant

has been issued.    Franks concluded that in particular circumstances the Fourth and

Fourteenth Amendments, and the exclusionary rule derived from those amendments,

require the trial court to hold an evidentiary hearing to review the magistrate’s finding of

probable cause and the warrant affidavit on which it is based. Id. at 171-172. The instant

case concerns the breadth of the Court’s holding in Franks.

       Franks held that a defendant is entitled to an evidentiary hearing in order to show

that the affidavit is void when the defendant makes a substantial preliminary showing of a

4
  See also Jones v United States, 362 U.S. 257, 269; 80 S. Ct. 725; 4 L. Ed. 2d 697 (1960)
(concluding that a sufficient warrant affidavit may contain hearsay “so long as a
substantial basis for crediting the hearsay is presented” and the statements are
“reasonably corroborated by other matters within the [affiant’s] knowledge”), overruled
on other grounds by United States v Salvucci, 448 U.S. 83, 85; 100 S. Ct. 2547; 65 L. Ed. 2d
619 (1980); Aguilar v Texas, 378 U.S. 108, 114; 84 S. Ct. 1509; 12 L. Ed. 2d 723 (1964)
(stating that a warrant affidavit must provide the magistrate with at least “some of the
underlying circumstances from which the officer concluded that the informant . . . was
‘credible’ or his information ‘reliable’ ”), abrogated on other grounds by Gates, 462 U.S.
at 238; Spinelli v United States, 393 U.S. 410, 418-419; 89 S. Ct. 584; 21 L. Ed. 2d 637
(1969) (holding that the “assertion of police suspicion” cannot save an otherwise
insufficient warrant affidavit), abrogated on other grounds by Gates, 462 U.S. at 238;
Gates, 462 U.S. at 236-246 (explaining, on the basis of prior Supreme Court decisions, the
proper method of examining an affidavit for sufficiency).



                                             9
deliberate falsehood or reckless disregard for the truth by the affiant. Id. at 155-156.

Franks explained the proofs necessary to entitle a defendant to an evidentiary hearing on

the defendant’s challenge to an affidavit’s veracity:

       There is, of course, a presumption of validity with respect to the affidavit
       supporting the search warrant. To mandate an evidentiary hearing, the
       challenger’s attack must be more than conclusory and must be supported by
       more than a mere desire to cross-examine. There must be allegations of
       deliberate falsehood or of reckless disregard for the truth, and those
       allegations must be accompanied by an offer of proof. They should point
       out specifically the portion of the warrant affidavit that is claimed to be
       false; and they should be accompanied by a statement of supporting
       reasons. Affidavits or sworn or otherwise reliable statements of witnesses
       should be furnished, or their absence satisfactorily explained. Allegations
       of negligence or innocent mistake are insufficient. The deliberate falsity or
       reckless disregard whose impeachment is permitted today is only that of the
       affiant, not of any nongovernmental informant.             Finally, if these
       requirements are met, and if, when material that is the subject of the alleged
       falsity or reckless disregard is set to one side, there remains sufficient
       content in the warrant affidavit to support a finding of probable cause, no
       hearing is required. On the other hand, if the remaining content is
       insufficient, the defendant is entitled, under the Fourth and Fourteenth
       Amendments, to his hearing. Whether he will prevail at that hearing is, of
       course, another issue. [Id. at 171-172 (emphasis added).]

Franks further held that “[i]n the event that at that hearing the allegation of perjury or

reckless disregard is established by the defendant by a preponderance of the evidence,

and, with the affidavit’s false material set to one side, the affidavit’s remaining content is

insufficient to establish probable cause, the search warrant must be voided . . . .” Id. at

156. In sum, Franks created a single basis for both the inquiry concerning an affidavit’s

veracity and the inquiry into whether the warrant should be voided. That basis-- when a

deliberate falsehood or reckless disregard for the truth is contained in the affidavit--

entitles a defendant to first secure an evidentiary hearing to challenge the veracity of a




                                             10
search warrant affidavit (by making a “substantial preliminary showing” of deliberate

falsehood or reckless disregard for the truth). Id. at 155-156. On this same basis, the

defendant may then be entitled to have the warrant voided (when the deliberate falsehood

or reckless disregard for the truth is established by a “preponderance of the evidence” and

the affidavit’s remaining content is insufficient to establish probable cause). Id. at 156.

       Significantly, nothing in Franks speaks to when a trial court is prohibited from

holding an evidentiary hearing to review a warrant affidavit. Rather, Franks established

only when a defendant possesses the right to a hearing, i.e., when a trial court may not

deny a hearing to the defendant. Id. When the Court was presented with the Supreme

Court of Delaware’s prior holding “that a defendant under no circumstances may so

challenge the veracity of a sworn statement used by police to procure a search warrant,”

Franks responded that

       where the defendant makes a substantial preliminary showing that a false
       statement knowingly and intentionally, or with reckless disregard for the
       truth, was included by the affiant in the warrant affidavit, and if the
       allegedly false statement is necessary to the finding of probable cause, the
       Fourth Amendment requires that a hearing be held at the defendant’s
       request. [Id. (emphasis added).]

Franks principally relied on the Fourth Amendment’s pronouncement that “ ‘no Warrants

shall issue, but upon probable cause, supported by Oath or affirmation . . . .’ ” Id. at 164,

quoting US Const, Am IV. The Court reasoned that an oath or affirmation can only

logically establish probable cause if it is truthful, meaning that “the information put forth

is believed or appropriately accepted by the affiant as true.” Id. at 165. The Court

concluded that “it would be an unthinkable imposition upon [a magistrate’s] authority if a




                                             11
warrant affidavit, revealed after the fact to contain a deliberately or recklessly false

statement, were to stand beyond impeachment.” Id.

       In recognition of the “competing values” at issue-- namely deference to the

magistrate’s exercise of judgment in issuing a warrant and the need to safeguard Fourth

Amendment guarantees-- the Court imposed limitations upon a defendant’s constitutional

right to a Franks veracity hearing. 5 Id. “[A] hearing on allegations of misstatements

must be accorded” only when the defendant has made the required substantial preliminary

showing, and “exclusion of the seized evidence is mandated” only if the content of the

affidavit that has survived the veracity hearing is insufficient to establish probable cause.

Id. at 167 (emphasis added). Regarding all other circumstances that might arise in the

context of a challenge to a warrant affidavit, the Court was silent. In particular, Franks

was silent concerning when a trial court might be barred from exercising its own

discretion to hold a veracity hearing. In short, the focus of Franks was on the defendant’s

constitutional right to a hearing and not on limiting the trial court’s discretion to hold a

veracity hearing. 6




5
  We note that the latter of these “competing values” is firmly grounded in the
Constitution while the former appears to be rooted in practical policy concerns. See, e.g.,
Gates, 462 U.S. at 236 (“If the affidavits submitted by police officers are subjected to the
type of scrutiny some courts have deemed appropriate, police might well resort to
warrantless searches.”); Ventresca, 380 U.S. at 108 (“A grudging or negative attitude by
reviewing courts toward warrants will tend to discourage police officers from submitting
their evidence to a judicial officer before acting.”).
6
  Indeed, we see no language in Franks that purports to impose such a procedural
limitation on state judiciaries.



                                             12
       The Tenth Circuit has concluded similarly: “Franks speaks only of the showing a

defendant must make to ‘mandate’ an evidentiary hearing. Nothing in the opinion or the

logic on which it rests suggests that a district court must forswear an evidentiary hearing

unless the defendant’s motion makes one constitutionally compulsory.” United States v

Herrera, 782 F3d 571, 573 (CA 10, 2015) (citation omitted).                  Herrera further

emphasized the discretionary authority of trial courts in motion practice:

       [D]istrict courts generally enjoy a fair amount of discretion in choosing the
       procedures they find most helpful for resolving pretrial motions, including
       whether to take the matter on the briefs, hear oral argument, or hold an
       evidentiary hearing. And often enough courts will choose to err on the side
       of granting more process than might be strictly necessary in order to ensure
       not only that justice is done but that justice is seen to be done. [Id. at 573-
       574.]

Similarly, the Massachusetts Supreme Court has stated that a trial court may hold an

evidentiary hearing on the veracity of a search warrant affidavit at its discretion.

Commonwealth v Douzanis, 384 Mass 434, 443; 425 NE2d 326 (1981) (“A Franks-type

hearing was not constitutionally mandated. The judge could, nevertheless, determine in

his discretion to hold a Franks-type hearing . . . .”). These cases closely mirror the legal

question here and support our understanding of Franks as a constitutional floor

safeguarding a defendant’s rights rather than a ceiling on trial court discretion.

Therefore, the Court of Appeals erred when it held that “under Franks, an evidentiary

hearing challenging the validity of a search warrant may not be granted unless the

defendant makes a substantial preliminary showing . . . .”       Franklin, unpub op at 2

(quotation marks omitted; emphasis added).




                                             13
                         B. OTHER FEDERAL CONSTRAINTS

       We next consider whether federal law in any other regard prohibits states from

holding veracity hearings concerning warrant affidavits. Generally, a state is free to act

as long as the state does not contravene the federal Constitution. US Const, Am X (“The

powers not delegated to the United States by the Constitution, nor prohibited by it to the

States, are reserved to the States respectively, or to the people.”). See also, e.g., Oregon v

Hass, 420 U.S. 714, 719; 95 S. Ct. 1215; 43 L. Ed. 2d 570 (1975) (“[A] State is free as a

matter of its own law to impose greater restrictions on police activity than those this

Court holds to be necessary upon federal constitutional standards.”).

       We are unable to identify any federal constitutional protection that is violated

when a state trial court allows a defendant an evidentiary hearing on the veracity of a

search warrant affidavit even when the defendant has not made a substantial preliminary

showing of deliberate falsehood or reckless disregard for the truth pursuant to Franks, nor

have the parties pointed us to any restraint. See, e.g., Herrera, 782 F3d at 573-574

(stating that the government provided no “potential source of authority” or “compelling

reason” why a trial court’s decision to grant an evidentiary hearing should be limited by

more than review for an abuse of discretion). And Michigan, if it chooses, possesses the

sovereign authority to allow its own trial courts to provide a defendant with additional

process through an evidentiary hearing held in the reasonable exercise of the trial court’s

discretion. Herb v Pitcairn, 324 U.S. 117, 125-126; 65 S. Ct. 459; 89 L. Ed. 789 (1945)

(“[The United States Supreme Court’s] only power over state judgments is to correct

them to the extent that they incorrectly adjudge federal rights.”) (emphasis added).




                                             14
Having failed to identify any federal law that binds Michigan on this question, we turn to

state law. 7

                             C. TRIAL COURT DISCRETION

        In accordance with Franks, Michigan requires trial courts to dispense with the

offending parts of a search warrant affidavit when, at a Franks hearing, a defendant

demonstrates “by a preponderance of the evidence that [the affiant] recklessly or

intentionally made false statements in the affidavit upon which the search warrant was

based.” People v Reid, 420 Mich. 326, 336; 362 NW2d 655 (1984). Michigan, however,

has not addressed under what circumstances a trial court may conduct an evidentiary

hearing concerning the veracity of a search warrant affidavit following the warrant’s

execution.

        In general, trial courts in our state possess reasonable discretion regarding whether

to hold hearings concerning the range of motions that typically come before them. See,

e.g., MCR 2.119(F)(2) (authorizing a trial court to hold oral arguments although none are

ordinarily permitted on a party’s motion for reconsideration); Yee v Shiawassee Co Bd of

Comm’rs, 251 Mich. App. 379, 405; 651 NW2d 756 (2002) (“[W]here the party requesting

relief fails to provide specific allegations of fraud relating to a material fact, the trial court

need not proceed to an evidentiary hearing.”); Mich Bank-Midwest v D J Reynaert, Inc,

165 Mich. App. 630, 643; 419 NW2d 439 (1988) (ruling that a trial court had discretion to

refuse to hold an evidentiary hearing on a motion to intervene when one might ordinarily

7
 Neither party argues that the discretionary evidentiary hearings at issue violate the
Michigan Constitution or Michigan law, and therefore we do not address such arguments.



                                               15
be required). The Court of Appeals has explained why trial courts are best suited to

determine whether an evidentiary hearing on a given motion should be held:

      [W]e believe that the trial court itself is best equipped to decide whether the
      positions of the parties (as defined by the motion and response, as well as
      by the background of the litigation) mandate a judicial assessment of the
      demeanor of particular witnesses in order to assess credibility as part of the
      fact-finding process. Some motions undoubtedly will require such an
      assessment, e.g., situations in which “swearing contests” between two or
      more witnesses are involved, with no externally analyzable indicia of truth.
      Other motions will not, e.g., situations in which ascertainable material facts
      are alleged, such as the contents of a bank account on a particular day.
      Where the truth of fraud allegations can be determined without reference to
      demeanor, we do not believe that the law requires a trial court to devote its
      limited resources to an in-person hearing. [Williams v Williams, 214 Mich
      App 391, 399; 542 NW2d 892 (1995).]

      There are instances in which trial courts are obligated to hold evidentiary hearings.

See, e.g., MCR 7.208(B) (the trial court shall hear and decide a motion for “a new trial,

for judgment of acquittal, to withdraw a plea, or to correct an invalid sentence”); MCR

2.119(E)(1) (“Contested motions should be noticed for hearing . . . .”); Craig v Oakwood

Hosp, 471 Mich. 67, 83; 684 NW2d 296 (2004) (requiring a trial court to conduct a

hearing to determine whether the expert’s opinion was “based on generally accepted

methodology”); People v Kaufman, 457 Mich. 266, 276; 577 NW2d 466 (1998) (holding

that while a motion to suppress evidence generally requires an evidentiary hearing, the

parties may agree to have the motion decided on the basis of the record of a preliminary

examination); Rapaport v Rapaport, 185 Mich. App. 12, 16; 460 NW2d 588 (1990)

(“[W]here a party alleges that a fraud has been committed on the court, it is generally an

abuse of discretion for the court to decide the motion without first conducting an

evidentiary hearing into the allegations.”).     Yet, we have not found any Michigan



                                            16
constitutional provision, court rule, or caselaw-- nor have the parties pointed us to any

such authority-- prohibiting a trial court from holding an evidentiary hearing on a motion,

as long as doing so is not an abuse of the trial court’s discretion. 8 See Unger, 278 Mich

App at 216-217 (“[A] trial court’s decision whether to hold an evidentiary hearing is

reviewed for an abuse of discretion.”). Given the absence of any identified prohibition,

and given the latitude Michigan trial courts enjoy regarding motion practice and

evidentiary hearings generally, we conclude that trial courts possess the authority to grant

discretionary evidentiary hearings on the veracity of search warrant affidavits and a trial

court’s decision to hold a veracity hearing is subject to review only for an abuse of

discretion.

       Our holding today-- that even in the absence of the substantial preliminary

showing required by Franks a trial court may conduct an evidentiary hearing concerning

the veracity of a search warrant affidavit-- does not purport to address Franks’s holding

regarding when “the search warrant must be voided” after an evidentiary hearing.

Franks, 438 U.S. at 156. Rather, the exercise of discretion addressed in this case is simply

whether to convene an evidentiary hearing concerning the veracity of a search warrant

affidavit; therefore, our decision does not affect or alter the standards that govern the

outcome of those hearings. At an evidentiary hearing, before the court may void the

warrant pursuant to Franks or order suppression of evidence, the defendant must still

meet his or her full burden of establishing by a preponderance of the evidence that the

8
 Even when the parties have agreed to the entry of a proposed order or waived notice and
hearing, the trial court may decline to enter the order and instead hold a hearing on the
motion. See MCR 2.119(D)(3).



                                            17
affidavit contains a reckless or deliberate falsehood and that with this material “set to one

side, the affidavit’s remaining content is insufficient to establish probable cause.” 9

Franks, 438 U.S. at 156. See also Reid, 420 Mich. at 336 (“At a Franks hearing, evidence

may be suppressed only upon a showing that false material essential to probable cause

was knowingly or recklessly included.”).

                                    D. APPLICATION

       The record demonstrates that the trial court did not rely on, or even refer to,

defendant’s offer of proof purportedly satisfying the requirements of Franks as a reason

for its decision. See Franks, 438 U.S. at 171. Rather, it stated that it was granting the

hearing because of its own concern regarding the credibility of the CI and whether the

CI’s information was based on personal knowledge. See MCL 780.653 (stating that a

search warrant affidavit may be based on information supplied by an unnamed CI if it

contains affirmative allegations that allow a magistrate to conclude that the CI possessed

personal knowledge of the information and either that the CI is credible or the

information is reliable). The trial court in this case stated that, if taken as true, the

information “contained in number five [of the affidavit] is sufficient for the issuance

based on there being a fair probability that drugs would be found . . . .” 10 The trial court

granted the hearing nonetheless and directed the affiant to bring further information

9
  Of course, the defendant could also meet this burden by setting forth other grounds
established under Michigan law for holding the warrant affidavit defective, such as
insufficiency. See, e.g., Keller, 479 Mich. 467.
10
  Paragraph 5 of the affidavit pertained to the affiant’s observation of persons coming to
and going from defendant’s front door for alleged illegal purposes.



                                             18
regarding the CI to the hearing because the court was troubled by the credibility and

reliability of the CI. 11 Nothing in the trial court’s reasoning indicated that it relied in any

way on defendant’s offer of proof as opposed to its own independent concerns.

Therefore, the court exercised its discretion to grant the hearing without expressly

deciding that defendant had satisfied the Franks standard.

       The question is whether the trial court properly exercised its discretion by deciding

to hold a hearing. As already noted, nothing in federal or Michigan law prevents a trial

court from exercising its judgment in this manner, short of engaging in an abuse of

discretion. Because the Court of Appeals incorrectly assumed that the trial court could

not conduct an evidentiary hearing on the veracity of the search warrant affidavit absent

defendant’s making of a substantial preliminary showing under Franks, the Court of

Appeals incorrectly concluded that the trial court abused its discretion by conducting the

hearing. The trial court’s decision to grant an evidentiary hearing was not outside the

range of reasonable and principled outcomes, i.e., an abuse of discretion, given the

reasons the trial court articulated for its decision. 12 Duncan, 494 Mich. at 722-723.




11
   The trial court also emphasized that despite the affiant’s claimed observation of five
illegal drug “transactions” earlier in the day, no evidence of drug sales, such as drug
packaging, a scale, or money, was found during the search. We make no judgment about
whether it was proper for the court to give consideration to this lack of evidence.
12
   To facilitate appellate review, we encourage trial courts to state on the record their
reasons for granting a Franks hearing.



                                              19
Further, the prosecutor has not challenged the court’s subsequent ruling that the warrant

was not supported by probable cause. 13

                                   IV. CONCLUSION

       The circumstances under which an evidentiary hearing regarding a warrant

affidavit must be held as directed by Franks are not the only circumstances under which

such a hearing may be held. A trial court’s decision to hold an evidentiary hearing on the

veracity of the search warrant affidavit should be reviewed, as trial court decisions

regarding whether to hold an evidentiary hearing are reviewed in a wide variety of other

matters, for an abuse of discretion. The judgment of the Court of Appeals is reversed,

and we reinstate the trial court’s order dismissing the charges against defendant.


                                                         Stephen J. Markman
                                                         Brian K. Zahra
                                                         Bridget M. McCormack
                                                         David F. Viviano
                                                         Richard H. Bernstein
                                                         Joan L. Larsen


       WILDER, J., took no part in the decision of this case.


13
   Given that the warrant affidavit was ultimately deemed defective, we question whether
there would be a proper remedy that could be afforded the prosecutor if the motion to
hold the hearing had been granted in error. See generally People v Yost, 468 Mich. 122,
124 n 2; 659 NW2d 604 (2003) (“If defendant went to trial and were found guilty, any
subsequent appeal would not consider whether the evidence adduced at the preliminary
examination was sufficient to warrant a bindover.”); People v Plunkett, 485 Mich. 50, 57;
780 NW2d 280 (2010) (stating that the “standard [of probable cause for a bindover] is
less rigorous than the requirement to find guilt beyond a reasonable doubt to convict a
criminal defendant”).



                                             20